DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Procedural Summary
2.    This is responsive to the claims filed 2/25/21.
3.    Claims 1, 3 - 5, 10, 11, and 13 – 15 has been amended. Claims 2 and 12 has been cancelled. Claims 1, 3 – 11 and 13 - 19 are pending.

Claim Rejections - 35 USC § 112
4.	Claims 1, 3 – 11, 13 – 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
5.	Regarding independent claims 1, 10 and 11, the claims include the newly amended limitations of “not awarding an award based on the value borne by the third value-bearing symbol“, the aforementioned (negative) limitations are not being supported by the specification.
6.	Dependent claims 3 – 9 and 13 – 19 are also being rejected because its dependency to the independent claims.
Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1, 3 – 11 and 13 - 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moroney (US 20090227356) and in view Aoki (US 20140066170) and further in view of Glavich (US 20030064796).
9.	Regarding claims 1, 10 and 11, Moroney discloses a method of operating a gaming machine, the method comprising the operations of (abstract): 
displaying an array of symbol positions (i.e. the array of symbol positions shown in FIGS. 5A) on an electronic display device (i.e. the displays 106) (paragraphs 30 and 62 and FIGS. 1 and 5A); 
conducting a first spin including: spinning and stopping symbol-bearing reels to land one or more first value-bearing symbols (i.e. one or more dog symbol 502) borne by the reels in the array (paragraph 62); 
tag the symbol positions (i.e. mark the symbol positions described in paragraph 64 as held symbol positions wherein the dog symbol 502 will remain in position) in which the first value-bearing symbols land (paragraphs 62 and 64);
and conducting a second spin subsequent to the first spin, the second spin including: again spinning and stopping the symbol-bearing reels to land a second value-bearing symbol (i.e. A further dog symbol 504 described in paragraph 65 and shown in FIG. 5C) borne by the reels in one of the symbol positions (i.e. tagged symbol positions) (paragraphs 62 and 65 and FIGS. 5A and 5C);
and a third value- bearing symbol borne by the reels in a symbol position other than any of the tagged symbol positions (FIG. 5E and paragraph 67; An additional dog symbol 506 is spun up on the second reel, where it appears in the bottom row);
awarding an award based on the value borne by the second value-bearing symbol (paragraph 65; The only prize for the bet is 3 aces on the centre line. Since the dog symbol is wild it may substitute for an ace); 
to tag the symbol position in which the third value-bearing symbol landed (paragraphs 62 and 65)
Moroney fails to explicitly disclose the following limitations:
and animating the array “to tag the symbol positions in which the first value-bearing symbols land”; 
and animating the array to untag the one of the tagged symbol positions and any other ones of the tagged symbol positions that are in a cluster with the one of the tagged symbol positions.
and animating the array “to tag the symbol position in which the third value-bearing symbol landed”.
Aoki teaches:
animating (i.e. the animation of highlighting the array of symbols and marking symbol positions shown in FIG.6 and described in paragraph 45) the array to tag the symbol positions in which the first value-bearing symbols (i.e. symbols 120a shown in FIG.6) land (FIG.6 and paragraph 45); 
and animating the array (i.e. the animation of unhighlighting symbol positions (i.e. tagged symbol positions) in FIG. 10 and described in paragraph 55) to untag (i.e. unhighlight) the one of the tagged symbol positions and any other ones of the tagged symbol positions that are in a cluster with the one of the tagged symbol positions (FIG. 10 and paragraph 55).
and animating the array to tag the symbol position in which the third value-bearing symbol landed (abstract and paragraph 45).
Therefore, it would have obvious for one ordinary skilled in the art before the effective filing date of the present invention to have modified Moroney and in view Aoki to include the aforementioned method in order to achieve the predictable result of enhancing gaming presentation.
The combination of Moroney and Aoki fail to explicitly disclose the following limitations:
not awarding an award based on the value borne by the third value-bearing symbol;
Glavich teaches:
not awarding an award based on the value borne by the third value-bearing symbol (paragraph 49; a zero award, negative award or other type of modifier may be associated with one or more award symbols on the reels 100);
Therefore, it would have obvious for one ordinary skilled in the art before the effective filing date of the present invention to have modified the combination of Moroney and Aoki in view of Glavich to include the aforementioned method in order to achieve the predictable result of providing a new type of gaming system to the player, hence improved player interest.
Regarding claim 10 (in addition to the all the limitations taught above), Aoki teaches:
in response to the landed first plurality of symbols including one or more first value-bearing symbols (i.e. symbols 102a shown in FIG.6), animating the array to tag the symbol positions in which the first value-bearing symbols land (FIG.6 and paragraph 45); 
in response to the landed second plurality of symbols (i.e. winning symbols 120a.sub.1) including a second value-bearing symbol (one symbol of symbols 120a.sub.1) that lands in one of the tagged symbol positions, awarding an award based on the value borne by the second value-bearing symbol and animating the array to untag the one of the tagged symbol positions and any other ones of the tagged symbol positions that are in a cluster with the one of the tagged symbol positions (FIG. 10, 28 and paragraph 55).
and in response to the landed second plurality of symbols including a third value-bearing symbol that lands in a symbol position other than any of the tagged symbol positions, not awarding an award based on the value borne by the third value-bearing symbol and animating the array to tag the symbol position in which the third value-bearing symbol landed (abstract and paragraph 45).
9.	Regarding claims 3 and 13, Moroney discloses the operation of again spinning and stopping the symbol-bearing reels includes landing a fourth value-bearing symbol  in another one of the tagged symbol positions that is in the cluster with the one of the tagged symbol positions, wherein the award is also based on the value borne by the third value-bearing symbol (FIG. 5E and paragraphs 67 and 68).
10.	  Regarding claims 4 and 14, Moroney discloses the operation of animating (i.e. animation associated with a spinning reel game) the array to display a value borne by the second value-bearing symbol in the one of the tagged symbol positions, to display a value borne by the fourth value-bearing symbol in the another one of the tagged symbol positions, and to display a value derived from the second and third value-bearing symbols in any other ones of the tagged symbol positions in the cluster (abstract and paragraphs 65 - 68 and FIGS. 5C – 5E).
11.	  Regarding claims 5 and 15, Moroney discloses the award is also based on the value borne by the fourth value-bearing symbol and the value derived from the second and third value-bearing symbols (paragraphs 65 and 68).
12.	  Regarding claims 6 and 16, Aoki also teaches the operation of animating the array to tag the symbol positions in which the first value-bearing symbols land includes applying a border (i.e. surrounding each of the winning symbols with a window (not shown), such as, for example, a boarder), such as, for example, a boarder), color change, background change, watermark, or other distinguishing characteristic to the symbol positions (paragraphs 65).
13.	  Regarding claims 7 and 17, Aoki also teaches the operation of animating the array to display the value borne by the second value-bearing symbol in the tagged symbol positions in the cluster (abstract and paragraph 40).
14.	  Regarding claims 8 and 18, Moroney discloses the award includes the value borne by the second value- bearing symbol, multiplied (i.e. multiplied via the multiplier described in paragraphs 6 and 7) by the number of tagged symbol positions in the cluster (paragraphs 6 and 7).
15.	  Regarding claims 9 and 19, Moroney discloses the tagged symbol positions in the cluster are adjacent to each other such that each tagged symbol position in the cluster is adjacent to at least one other tagged symbol position in the cluster ( paragraphs 62 - 68 and FIGS. 5A – 5E). 

Response to Arguments
16.	Regarding claims 1 – 22, the applicant argues the combination of Moroney and Aoki fail to teach all the newly amended limitations of the claims (Remarks, page 7).
	The examiner agrees. However, the new rejections of Moroney, Aoki and Glavich teach all the newly amended limitations (see rejections above for details).
17.	Regarding claims 1 – 22, the applicant argues that neither Maroney nor Aoki references teach the limitation of “value-bearing symbols“ (Remarks, page 7).
	The examiner respectfully disagrees.
            The Maroney reference teaches that the dog symbols has the function of being “wild” (i.e. can be substitute for ace symbols) (paragraphs 60 and 65), which means that the dog symbols can each have the value of an ace symbol, which means that the dog symbols are “value-bearing symbols”.
18.	Regarding claims 1 – 22, the applicant argues that because neither reference (Maroney nor Aoki) discloses the claimed value-bearing symbols, neither reference discloses the claimed operation of "awarding an award based on the value borne by the second value-bearing symbol" (Remarks, pages 7 - 8).
	The examiner respectfully disagrees.
The Maroney reference teaches the claimed value-bearing symbols (paragraphs 60 and 65; paragraphs 60 and 65 teaches that the dog symbols has the function of being “wild” (i.e. can be substitute for ace symbols) (paragraphs 60 and 65), which means that the dog symbols can have the value of an ace, which means that the dog symbols are “value-bearing symbols). 
The Maroney reference also teaches that awarding an award (i.e. an award/prize for 3 aces as described in paragraph 65) based on the value borne by the second value-bearing symbol (i.e. part 502) (FIG. 5C and paragraphs 60 and 65; paragraph 65 teaches that the dog 504 is adjacent to the dog 502 and The prizes are evaluated at 710. The only prize for the bet is 3 aces on the centre line. Since the dog symbol is wild it may substitute for an ace).
19.	Regarding claims 1 – 22, the applicant argues that the cited prior art fail to teach all the claimed limitations because neither reference (Maroney nor Aoki) discloses varying the tagging and awarding operations in a "second spin" depending upon whether or not a value-bearing symbol lands in an existing tagged position from a prior "first spin” claim 1, for example, specifically requires the co-occurrence of two scenarios in the same "second spin": 1. for a second value-bearing symbol landing in an existing tagged position, awarding an award based on the value of the second value-bearing symbol, and untagging the tagged position and any other tagged positions in the same cluster as the tagged position; and 2. for a third value-bearing symbol that does not land in an existing tagged position, not awarding an award based on the value of the third value-bearing symbol and tagging the position in which the third value-bearing symbol landed (Remarks, pages 8 - 9).
	The examiner respectfully disagrees.
           The aforementioned concept of varying the tagging and awarding operations in a "second spin" depending upon whether or not a value-bearing symbol lands in an existing tagged position from a prior "first spin”/the co-occurrence of the two aforementioned scenarios in the same "second spin" are currently not being claimed.
	The combination of Moroney, Aoki and Glavich teach all the claimed limitations of “conducting a second spin subsequent to the first spin, the second spin including: again spinning and stopping the symbol-bearing reels to land a second value-bearing symbol borne by the reels in one of the tagged symbol positions and a third value- bearing symbol borne by the reels in a symbol position other than any of the tagged symbol positions; awarding an award based on the value borne by the second value-bearing symbol; not awarding an award based on the value borne by the third value-bearing symbol; and animating the array to tag the symbol position in which the third value-bearing symbol landed” (see rejections above for details).




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI LEE whose telephone number is (571)270-3760. The examiner can normally be reached M-S 10 am - 2 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER S VASAT can be reached on (571) 270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/W.L/Examiner, Art Unit 3715                                                                                                                                                                                                        



/PETER S VASAT/Supervisory Patent Examiner, Art Unit 3715